Citation Nr: 1433336	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  08-34 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974 and from September 1976 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  While this rating decision was issued at the White River Junction RO, the Veteran currently resides in Oklahoma.  Accordingly, the jurisdiction of his appeal remains with the RO in Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The case was remanded by the Board in March 2011 to afford the Veteran a VA medical examination to provide an opinion regarding the etiology of Veteran's hearing loss.  The Veteran was afforded a VA examination in April 2011.  The examiner provided the requested opinion and a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  It is as likely that the Veteran's current bilateral sensorineural hearing loss had its onset in service as it is that it had its onset after service.

2.  The Veteran's current bilateral sensorineural hearing loss is at least as likely the result of noise exposure in active service as it is the result of some other cause or factor, if any.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss, which constitutes a complete grant of the Veteran's claim.  Therefore, in view of the fact that the full benefit sought by the Veteran is being granted by this decision, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Service Connection - Hearing Loss 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Organic diseases of the nervous system are included among the diseases listed as chronic diseases under the law.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  VA considers high frequency sensorineural hearing loss to be an organic disease of the nervous system.  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995; but see Walker, 708 F.3d at 1340 (noting in a claim for service connection for bilateral hearing loss that the Veteran "seeks compensation for a condition that is not listed as a chronic disease in [section] 3.309(a)).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker, 708 F.3d at 1339) or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 703 F.3d at 1336; 38 C.F.R. § 3.303(b).

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service treatment records include a May 1971 examination report for the purpose of entrance onto the first period of active duty which shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
----
0
LEFT
35
5
5
----
0

The examiner noted a "2" under "H" for "hearing" in the physical profile block (P, U, L, H, E, S).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 9-3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual having a numerical designation of '1' under all factors is considered to possess a high level of medical fitness and, consequently is medically fit for any military assignment.")  The Veteran was found qualified for enlistment.

On his June 1974 separation report for his first period of service, the Veteran's ears were found to be clinically normal.  He had a hearing loss profile of "H1."  The Veteran indicated a history of ear, nose, or throat trouble, and the audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
----
20
LEFT
25
25
25
----
35

The examiner diagnosed bilateral neurosensory hearing loss.

On the December 1975 enlistment report for the second period of service, the Veteran's ears and drums were found to be clinically normal.  He had a hearing loss profile of "H1," and he denied any history of ear nose and throat trouble.  The audiological examination reflected pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
--
5
LEFT
5
5
5
--
0

On the June 1979 separation report of medical examination, the Veteran's ears and drums were shown to be clinically normal.  The audiological examination reflected 

pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
30
45
40
LEFT
20
5
0
0
0

The examiner noted hearing loss in the Veteran's right ear.  

After the second period of active service, the Veteran was afforded another examination in January 1981.  Again, the Veteran's ears and drums were shown to be normal.  Audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
10
5
5

In August 1983, the Veteran was afforded another examination.  The Veteran reported no ear, nose, or throat trouble.  The audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
5
5
5

A VA treatment record dated in July 2007 noted an assessment of decreased hearing, although no audiometric testing was apparently done at that time.  On physical examination, the examiner noted that the right ear canal was completely plugged with impacted cerumen.

A September 2007 VA treatment record showed that the veteran reported being almost deaf in the right ear, although he did not have hearing aids.  On examination of the ears, the tympanic membrane of the left ear was pearly gray while the right tympanic membrane was occluded by dark brown cerumen.  The assessment was impacted cerumen.

The Veteran attended a private audiological examination in September 2010.  The examiner noted the Veteran's noise exposure during service.  The Veteran reported an inability to hear out of his right ear.  The audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
110
110
110
110
LEFT
45
45
50
60
70

The Veteran's word recognition score was 0 percent in the right ear and 80 percent in the left ear.  The examiner opined that, based on the available information, the Veteran's hearing loss is most likely due to or the result of his in-service noise exposure.  

A VA examination was afforded in April 2011.  The examiner noted the Veteran's history of noise exposure during service.  The audiological examination reflected pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
30
35
LEFT
15
15
20
25
30

The Veteran's word recognition scores were 100 percent bilaterally when using the Maryland CNC recorded voice lists.  The examiner noted the Veteran's re-enlistment and reserve examinations in 1981 and 1983 that showed normal hearing.  The examiner acknowledged the Veteran's widely varied test results.  He noted that a previous examination had to be cancelled due to lack of cooperation and that the test results he provided were only obtained after re-instruction.  The examiner opined that, as the examinations in 1981 and 1983 were normal, the Veteran's hearing loss is not a result of military service.     

Although the VA examiner noted the widely varied test results during service, no explanation was given as to what may have caused such variance.  Instead, the examiner based his opinion that hearing loss was not the result of military service on tests that were done after service which were normal.  The Board finds that this opinion is inadequate because no reason was given as to why the tests after service were valid but those done in service, where hearing loss was shown, were not seen as valid.  Similarly, the Board notes that the VA examiner's testing results in April 2011 varied widely from the test results on the September 2010 private audiometric testing. 

The Board could remand the case again for an addendum opinion regarding the variance in test results.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  However, the Board finds that the private examiner's findings are sufficiently consistent with other evidence of record to resolve reasonable doubt in the Veteran's favor in this case.  In this regard, the Board notes that the private examiner's finding of worse hearing loss in the right ear is consistent with testing results in service and also with complaints and findings about the right ear in the 2007 VA treatment records.  Moreover, the private examiner's opinion that the Veteran's hearing loss is most likely due to or the result of his in-service noise exposure is consistent with the Veteran's military specialties as a light weapons infantryman and heavy anti-armor weapons crewman.  

Therefore, after considering and weighing the evidence discussed above, the Board believes a reasonable conclusion to be drawn is that the evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss either began in service or is otherwise the result of an injury, to include noise exposure, in service.  The Board concludes that reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49 (1990).  Because the claim for service connection may be granted on a direct basis, the Board need consider whether the claim may be granted on a presumptive basis.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


